Citation Nr: 9920778	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-01 914A	)	DATE
	)
	)


THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals denying an application to reopen a previously and 
finally denied claim of entitlement to service connection for 
an acquired psychiatric disorder involved clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

Milo H. Hawley


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1968 to December 1968.

2.  On February 10, 1998, a motion for revision of a December 
1997 Board decision denying an application to reopen a 
previously and finally denied claim of entitlement to service 
connection for an acquired psychiatric disorder based on 
clear and mistakable error (CUE) was filed.

3.  In February 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated and remanded the December 1997 Board decision denying 
an application to reopen a previously and finally denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the December 1997 Board 
decision denying an application to reopen a previously and 
finally denied claim of entitlement to service connection for 
an acquired psychiatric disorder that was challenged on the 
basis of clear and unmistakable error in the moving party's 
motion.  Thus, there is no final decision for the Board to 
review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.


ORDER

The motion is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


